Case 7:18-cv-10204-VB Document 38-4 Filed 03/26/19 Page 1 of 6




                Exhibit 4
         Case 7:18-cv-10204-VB Document 38-4 Filed 03/26/19 Page 2 of 6


From:            Bradley J. Nash
To:              Glenn Jones
Cc:              Solomon N. Klein
Subject:         RE: engagement letter and cooperation agreement
Attachments:     image001.png
                 Zummo Settlement-Cooperation Agreement (00228020-2x9D05D).docx


CONFIDENTIAL – FOR SETTLEMENT PURPOSES ONLY
Glenn,
As discussed, attached is a revision to the draft cooperation/settlement agreement. This is still
subject to final review of our client, but please let us know if you have any comments/questions, so
we can nail this down this weekend.
Brad
Bradley J. Nash
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Main: 212 344-5400
Direct: 212 612-0684
bnash@schlamstone.com

CommercialDivisionBlog.com
This e-mail, including all attachments, is for the use of the intended recipients only. It may contain
legally privileged or confidential information. If you are not the intended recipient, please
permanently delete this message and all copies or printouts, and please notify me immediately.
From: Glenn Jones [mailto:gjones@glennmjoneslaw.com]
Sent: Friday, September 14, 2018 11:28 AM
To: Bradley J. Nash <bnash@schlamstone.com>
Subject: engagement letter and cooperation agreement
Dear Brad,
Attached is a draft of the engagement letter and coop agreement. If you’d like to discuss I should be
available.
Best,
Glenn
The Glenn M. Jones Law firm, PLLC
48 Wall Street, 11th Floor
New York, NY 10005
(866) 683-3774
gjones@glennmjoneslaw.com
                 Case 7:18-cv-10204-VB Document 38-4 Filed 03/26/19 Page 3 of 6




                                                         DRAFT – FOR SETTLEMENT PURPOSES ONLY


                         SETTLEMENT AND COOPERATION AGREEMENT

        This Settlement and Cooperation Agreement (the “Agreement”) is entered into by Louis
Zummo (“Zummo”) on one hand, and Avrohom Manes (“Manes”) and Tal Properties of
Pomona, LLC (“Tal Properties”), on the other, and is effective as of _______, 2018 (the
“Effective Date”).

In exchange for mutual consideration, the adequacy of which is agreed upon, the parties mutually
agree and contract as follows:

1.     Cooperation in Litigation. Zummo agrees to cooperate with Manes/Tal Properties in the
       prosecution of his claims in (1) Lue Development, LLC v. Village of Pomona, Index No.
       034933/2017 (Sup. Ct. Rockland Co.); (2) Tal Properties of Pomona, LLC v. Village of
       Pomona, Case No. 17-cv-02928-CS (S.D.N.Y.); and in (3) any subsequent private litigation
       against the Village of Pomona (“the Village”), or any of its officers, agents or employees
       (including without limitation Brett Yagel and Doris Ulman) arising from or relating to
       claims of discrimination against Manes and/or other Orthodox Jewish residents of the
       Village (collectively, the “Claims”); and (4) in any subsequent government investigation
       relating to the subject matter of the Claims (i.e., discrimination by the Village of Pomona
       against Orthodox Jewish residents) (“Government Discrimination Investigation”).

In particular, without limiting the generality of the foregoing:

       (a)     Zummo shall be made available in New York, NY or such other place as may be
               agreed upon, at mutually convenient times on reasonable notice, for debriefing
               sessions (the “Debriefing Sessions”) with Manes/Tal Properties and/or their
               attorneys, during which Zummo shall provide full disclosure of information known
               to him (including all documents in his possession, custody and control) concerning
               any aspect of the Claims;

       (b)     Upon request, Zummo shall provide Manes copies of any text messages, emails,
               other documents of any kind, voices messages or recordings relating to the Village
               of Pomona or any of its residents, provided that Zummo shall not be required to
               provide without a subpoena copies of any documents that are stored on a device
               that is the property of, or that otherwise belong to, the Village of Pomona (for the
               avoidance of doubt text and voice messages or other records on Zummo’s
               personal phone shall be provided to Manes without a subpoena);

       (c)     Zummo shall voluntarily accept any subpoena or process and then will testify
               orally under oath in any examination, deposition, hearing, trial or any other
               proceeding at the request of Manes/Tal Properties;

       (d)     Zummo shall swear or affirm affidavits or declarations containing truthful and
               accurate testimony, statements and information at the request of Manes/Tal
               Properties;
                                                 1
                 Case 7:18-cv-10204-VB Document 38-4 Filed 03/26/19 Page 4 of 6




                                                        DRAFT – FOR SETTLEMENT PURPOSES ONLY


       (e)     Zummo shall respond within seven (7) days, if possible, or as soon thereafter as is
               reasonable in the circumstances, to requests from Manes/Tal Properties for
               information and assistance.

Zummo agrees that a failure to testify fully and truthfully as described above and/or any material
falsity or wilful omission of relevant information during the Debriefing Sessions shall be deemed
a material breach of this Agreement.

2.      Release. Manes/Tal Properties, their present and former parents, subsidiaries, affiliates
and related companies and each of their respective present and former directors, officers,
shareholders, employees, servants, agents, administrators, trustees, successors and assigns and
any party or parties who claim a right or interest through them (collectively, “Releasors”),
HEREBY FULLY RELEASE, ACQUIT, AND FOREVER DISCHARGE, WITHOUT QUALIFICATION OR
LIMITATION, Zummo, and any personal heirs, successors and assigns from all manner of actions,
causes of action, suits, debts, dues, accounts, bonds, covenants, contract, complaints, claims and
demands for damages, monies, losses, indemnity, costs, interest in loss, or injuries howsoever
arising, known or unknown which hereto may have been or may hereafter be sustained by the
Releasors from the beginning of time through the date of this Release, except for any material
breach of this Agreement. For the avoidance of doubt, this Release shall only apply to claims
against Zummo in his individual capacity, and shall not in any way limit or release any claims
against the Village of Pomona, or any of its elected officials, employees or agents (including
without limitation Brett Yagel and Doris Ulman) (collectively, the “Village”), including without
limitation any claims against the Village for vicarious liability based on Zummo’s actions.

3.     Indemnification.                                                                              Formatted: Underline

       (a)     Subject to the Fee Caps specified in Section 3(a) below, Manes/Tal Properties
               agree to hold Zummo harmless and to indemnify him from any costs (including
               attorneys’ fees) in connection with his provision of cooperation to Manes/Tal
               Properties, pursuant to this Agreement, or in connection with any subsequent
               Government Discrimination Investigation, including but not limited to providing
               separate counsel for him at their sole expense to enable him to testify and
               otherwise cooperate with Manes/Tal Properties (including any fees and expenses
               incurred in the negotiation of this Agreement), on the condition that Zummo
               complies with this Agreement and that Manes/Zummo shall select the counsel to
               represent Zummo (subject to his agreement, not to be unreasonably withheld) for
               all of these activities. Paragraph 1 and 3 of this Agreement shall be construed by
               the parties as a Joint Defense Agreement with respect to the Claims and anything
               for which Zummo is being indemnified for under this Agreement.                        Formatted: Font: Bold, Underline

       (b)     The Idemnification obligation of Manes/Tal Properties shall be limited to a
               maximum of $20,000 with respect to the Claims, and a maximum of $10,000 with
               respect to a Government Discrimination Investigation (the “Fee Caps”).                Formatted: Font: Bold




                                                2
                 Case 7:18-cv-10204-VB Document 38-4 Filed 03/26/19 Page 5 of 6




                                                        DRAFT – FOR SETTLEMENT PURPOSES ONLY


       3.(c)   Subject to the terms of this Agreement, including without limitation the Fee Caps     Formatted
               in Section 3(b), Zummo’s counsel, Glenn Jones, Esq., shall have the right to submit
               his invoices for reasonable fees and costs incurred in connection with the Claims
               or a Government Discrimination Investigation directly to Manes for payment.
               Payments toward any such invoices shall count toward the Fee Caps.

4.      Jurisdiction and Applicable Law. All matters relating or arising from this Agreement shall
be governed by the laws of New York without regard to its choice of law principles. The parties
further agree that all disputes, claims, actions or proceedings arising out of or related to this
Agreement shall be litigated in the Supreme Court of the State of New York, County of New York
(Commercial Division), or United States District Court for the Southern District of New York. The
parties expressly consent and submit to jurisdiction and venue in the in the Supreme Court of the
State of New York, County of New York (Commercial Division), and United States District Court
for the Southern District of New York.

5.     Independent Legal Advice. The parties acknowledge, represent and agree that each
person signing has read this Agreement, fully understands the terms hereof, and has had the
opportunity to be fully advised by legal counsel with respect to the same.

6.     Successors And Assignees. This Agreement is binding on the parties’ successors, heirs
and assignees.

7.    Merger and Integration. This is a fully integrated Agreement which is the final and
complete understanding between the Parties regarding its subject matter and may not be altered
or modified without a writing signed by all the parties.




       IN WITNESS WHEREOF, the parties have executed this Settlement Agreement on August
__, 2018.



                                                    ________________________________
                                                    LOUIS ZUMMO




                                                    _________________________________
                                                    AVROHOM MANES




                                                3
Case 7:18-cv-10204-VB Document 38-4 Filed 03/26/19 Page 6 of 6




                        DRAFT – FOR SETTLEMENT PURPOSES ONLY




                      TAL PROPERTIES OF POMONA, LLC



                      By: ____________________________




                  4
